DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1 (as depicted in Fig. 5) in the reply filed on 08/18/2021 is acknowledged.  Applicant further identified that claims 1-8 read on the elected Species 1 per the interview with Attorney Cynthia Wright on 09/02/2021.  Election was made without traverse in the reply filed on 08/18/2021.
Claims 1-8 are being treated on the merits.
Drawings
The drawings are objected to because: in Fig. 1, two instances of reference numeral "8" appear to point to a vertical side bar, and reference numeral "22" points to an uppermost horizontal bar, which is not consistent with the description in para. 0035 of the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a quick release means that allows the helmet to be released from the pads upon the pulling of a cable"
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections 
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, line 15, a comma is missing at the end;
In claim 6, line 1, "claim1" appears to read "claim 1".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "the front of the helmet", "the bottom of the helmet" and "the front of the shoulder pads" and "the bottom of the facemask".  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "it may be coupled to a user's shoulder pad", which renders the claim indefinite.  The word "may" has two opposite meanings "may" or "may not".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained. 
	Claim 1 recites the limitation "guide holes positioned wherein the collar that are formed to receive the guide pins", which renders the claim indefinite.  The claimed concept is unclear due to the underlined claim language.  For examination purposes, the limitation has been construed to be "guide holes positioned to receive the guide pins".
	Claim 4 recites the limitation "the guide pin receptacles".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, examiner has interpreted the limitation as "the guide holes".
	Claims 2-8 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1, Applicant appears to claim parts of the human body which is not directed to statutory subject matter (i.e. human per se). See MPEP 2106, Section I. For example, claim 1 recites multiple limitations "a shell worn about a head of a user", "the shell covers the top, back and sides of the user's head", "the padding protects the user's head", "a cradle that runs along the bottom of the helmet surrounding a user's neck", "the guide pins are positioned above the user's shoulders", "pads worn about the shoulders of a user", "padding that distributes impact forces to a user's shoulders", "the guide holes are positioned along the user's shoulder" "the shield shields the user's neck".  It is recommended that a phrase such as "configured to", "fitted to", "adapted to", or "when … in use" to be used in the limitations.
	Claims 2-8 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1) in view of Barr (US 2019/0082769 A1) and further in view of Kalhous (US 5,329,641 A).
	Regarding claim 1, Chuback discloses, in multiple embodiments with combinable structural features (paras. 0081, 0083), a concussion reduction device (a head and neck protection apparatus 30; fig. 3; para. 0027; claim 1) comprising: 
a helmet (helmet 38; fig. 3; para. 0027; claim 1) comprising: 
a shell (at least a shell; fig. 3; para. 0027) configured to be worn about a head of a user, wherein the shell configured to cover the top, back and sides of the user's head (see fig. 3), wherein the shell is large enough to allow a user's head to move freely within the shell (the helmet allowing the user to move their head independently from the helmet; para. 0025), 
a facemask (facemask 1702; fig. 17; para. 0069) covering a front of the helmet (fig. 17; para. 0069), wherein the facemask allows a user to see through the front and sides of the helmet (fig. 17; para. 0069), 
padding (inner skull pad 1404; fig. 14; para. 0058) positioned within the shell (within the outer helmet 1402; fig. 14; para. 0058), wherein the padding is configured to protect the user's head from making contact with the shell (fig. 14; para. 0058), 
a cradle (base 39; fig. 3; para. 0027) that runs along a bottom of the helmet configured to be surrounding a user's neck (fig. 3; para. 0027), wherein the cradle is shaped so that it may be coupled to a user's shoulder pads (fig. 3; paras. 0027-0028), wherein the cradle further comprises one or more guide pins (protrusions 34; fig. 3; para. 0027), wherein the guide pins are positioned above the user's shoulders (fig. 3; para. 0027), 
pads (shoulder pads 32 and collar 36; fig. 3; para. 0028) configured to be worn about the shoulders of a user (fig. 3; para. 0028) further comprising: 
padding (shoulder pads 32; fig. 3; para. 0028) that configured to distribute impact forces to a user's shoulders (fig. 3; para. 0028); 
a collar (collar 36; fig. 3; para. 0027) at a top of the shoulder pads that couples with the cradle (fig. 3; paras. 0027-0028), 
guide holes (slots 31; fig. 3; para. 0027) positioned to receive the guide pins (fig. 3; paras. 0027-0028), and wherein the guide holes are configured to be positioned along the user's shoulder (fig. 3; paras. 0027-0028), and 
a latch (latch 2204A, 2204B; fig. 22; para. 0074) on a front of the shoulder pads that secures the helmet onto the pads (fig. 22; para. 0074), 
Chuback further discloses a quick release means (a latching mechanism 1104; fig. 11A; para. 0053) that allows the helmet to be released from the pads upon movement of a cable (wire 1106; fig. 11A; para. 0053).  Applicant has defined in para. 0035 that the quick release means comprising a quick release cable.  Therefore, the quick release means of Chuback meets the required structural requirement of the claim.  
Chuback does not disclose wherein the quick release means is configured to allow the helmet to be released upon pulling the cable.  However, Barr teaches a concussion reduction device (helmet 50 attached to shoulder pads 51; fig. 14; para. 0042; claim 1) comprising a helmet (helmet 50; fig. 14; para. 0042) and a quick release means (including tabs 55, receivers 56 and a cable; fig. 14; paras. 0043-0044) configured to allow the helmet to be released from shoulder pads (fig. 14; paras. 0043-0044; claim 1) upon pulling a cable (pulling a cord; para. 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the quick release means as disclosed by Chuback, with wherein the quick release means is configured to allow the helmet to be released upon pulling the cable, as taught by Barr, in order to provide an alternative approach to quick release a helmet from shoulder pads via a cord.
Chuback does not disclose wherein a shield that runs from the bottom of the facemask to the pads, wherein the shield is configured to shield the user's neck.  However, Kalhous teaches wherein helmet (helmet 11; fig. 1; col. 6, ll. 34-47) comprising a shield (neck shield 14; fig. 1; col. 6, ll. 34-47) that runs down from a bottom of the helmet below a face opening (fig. 1; col. 6, ll. 34-47), wherein the shield is configured to shield the user's neck (fig. 1; col. 6, ll. 34-47), wherein the shield may be removably coupled to the helmet with hook and loop connectors (fig. 2; col. 6, ll. 48-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, with wherein a shield that runs from the bottom of the facemask to the pads, wherein the shield is configured to shield the user's neck, as taught by Kalhous, in order to protect a neck area of a user (Kalhous; col. 6, ll. 34-47).
Regarding claim 6, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, but Chuback does not explicitly disclose wherein the cradle is composed of stainless steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the cradle as claimed, in order to provide a highly durable and impact-resistant material for the cradle. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, but Chuback does not explicitly disclose wherein the facemask is composed of titanium, stainless steel, or carbon steel.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the facemask as claimed, in order to provide a highly durable and impact-resistant material for the facemask. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, but Chuback does not explicitly disclose wherein the shell is composed of polycarbonate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the shell as claimed, in order to provide a highly durable and impact-resistant material for the shell. Also, such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1), Barr (US 2019/0082769 A1), and Kalhous (US 5,329,641 A) and further in view of Shaffer (US 3,134,106 A).
Regarding claim 2, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, and Chuback further discloses the device further comprising a latching means that reversibly couples the latch to a front of the shoulder pads (inherent feature; fig. 22; para. 0074).  
Applicant has defined in para. 0041 that the latching means comprising spring loaded slide levers and unlocking levers.  Chuback does not disclose the above claimed feature.   However, Shaffer teaches a concussion reduction device (fig. 1; claim 1) comprising a latching means (figs. 5, 6A; col. 2, ll. 41-56; col. 3, ll. 2-23) that reversibly couples a latch (latch 22, 22'; figs. 5, 6A; col. 2, ll. 41-56) between a helmet (helmet 10; fig. 1; col. 2, ll. 24-30) and shoulder pads (shoulder pads 30; fig. 1; col. 2, ll. 24-30), wherein the latching means comprising spring loaded slide levers (spring-loaded lever arms 37 slidably extending into grooves of members 21, 21'; fig. 6A; col. 3, ll. 2-23) and unlocking levers (release structures 38 configured to be pressed; fig. 6A; col. 3, ll. 11-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, with the latching means comprising spring loaded slide levers and unlocking levers, as taught by Shaffer, in order to provide a suitable latching means to operate the latch thereby reversibly engaging or disengaging the helmet with the shoulder pads.  Shaffer's latching means meet the structural requirements of the claim.
Regarding claim 3, Chuback, Barr and Kalhous, in combination, disclose the device of claim 2, but Chuback does not disclose wherein the latching means is spring loaded.  However, Shaffer teaches wherein the latching means is spring loaded (spring-loaded lever arms 37; fig. 6A; col. 3, ll. 2-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, with wherein the latching means is spring loaded, as taught by Shaffer, in order to provide a suitable latching means to operate the latch thereby reversibly engaging or disengaging the helmet with the shoulder pads.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuback (US 2017/0065016 A1), Barr (US 2019/0082769 A1), and Kalhous (US 5,329,641 A) and further in view of Cosio (US 2015/0237924 A1).
Regarding claim 4, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, but Chuback does not disclose wherein the guide holes are keyhole shaped.  However, Cosio teaches a protective device (protective gear 10; fig. 3B; para. 0039) comprising shoulder pads (shoulder pad assembly 12; fig. 3B; para. 0039), wherein the shoulder pad comprising a guide hole (receiver 22; fig. 4; paras. 0041, 0045) configured to receive a guide pin (post 20; figs. 4-5; para. 0041, 0045-0046) thereby coupling a first shoulder pad with another protective element (para. 0045), wherein the guide hole is keyhole shaped (para. 0045).  Chuback and Cosio are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the guide holes as disclosed by Chuback, with wherein the guide holes are keyhole shaped, as taught by Cosio, in order to provide adjustable coupling between the protective elements of the protective device (Cosio; para. 0046).  Such a modification would yield predictable results.
Regarding claim 5, Chuback, Barr and Kalhous, in combination, disclose the device of claim 1, but Chuback does not disclose wherein the guide pins are adjustable.  However, Cosio teaches wherein a protective device (protective gear 10; fig. 3B; para. 0039) comprising a guide pin (post 20; figs. 4-5; para. 0041, 0045-0046) configured to be received in a guide hole (receiver 22; figs. 4-5; paras. 0041, 0045), wherein the guide pin is adjustable (para. 0046).  Chuback and Cosio are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Chuback, with wherein the guide pins are adjustable, as taught by Cosio, in order to provide adjustable coupling for the protective elements of the protective device (Cosio; para. 0046).  Such a modification would yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Popejoy (US 2019/0344152 A1), Williams (US 10,602,793 B1) and Andrews (US 4,825,476 A) all directed to a concussion reduction device comprising a helmet, a collar and shoulder pads and coupling methods therebetween. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732